Citation Nr: 1522745	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-27 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1983. He died on February [redacted], 2010.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The appellant testified before the undersigned at a March 2014 hearing at the Central Office.  A transcript has been associated with the file.  At the hearing, the appellant submitted additional evidence in the form of medical literature.  She waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the claim for service connection for the cause of the Veteran's death in order to obtain outstanding medical treatment records and for a VA medical opinion.

The AOJ should obtain all outstanding VA medical treatment records relating to the Veteran's medical treatment.  At the March 2014 Board Hearing, the appellant stated that the Veteran received treatment at the Washington, DC VA Medical Center (VAMC) until his death on February [redacted], 2010.  These records are missing from the file.  The AOJ should request copies of outstanding VA medical treatment records from the Washington, DC VAMC prior to February [redacted], 2010.

Also at the March 2014 Board Hearing, the appellant claimed the Veteran sought treatment with Dr. Mark Phillips in Bowie, Maryland.  These treatment records are not included within the Veteran's claims file.  The AOJ should request that the appellant provide information regarding the exact dates of treatment.  The AOJ should then attempt to obtain these records and associate them with the claims file.  Alternatively, the appellant should be informed that she may provide any medical records in her possession in support of her claim.  

Additionally, the Board must remand for a VA opinion to determine whether the Veteran's cause of death was related to his service-connected schizophrenia, rated as 30 percent disabling.  The Veteran's death certificate confirms the Veteran died on February [redacted], 2010, as a result of sudden cardiac death.  Other significant conditions contributing to the death but not resulting in the underlying cause of sudden cardiac death were hypertension and hyperlipidemia, as listed on the death certificate.  

The appellant contends the Veteran's sudden cardiac death was related to his schizophrenia.  In support of this contention, the appellant submitted the following articles: People with schizophrenia are more likely to die of heart attack from Centre for Addiction and Mental Health; More Links Found Between Schizophrenia and Cardiovascular Disease from UC San Diego Health Sciences; Cardiovascular Disease Risk in Schizophrenia Patients: A Case Control Study from US National Library of Medicine National Institutes of Health; Metabolic issues and cardiovascular disease in patients with psychiatric disorders from The American Journal of Medicine; Cardiac risk and schizophrenia from the Journal of Psychiatry & Neuroscience, Risk of cardiovascular disease and sudden death in schizophrenia from the Journal of Clinical Psychiatry, Most people with schizophrenia smoke tobacco, says research from MyDr.com, Coronary Heart Disease Plays a Major Role in the Life Expectancy of People with Schizophrenia from HealthCentral.com, Schizophrenia and heart disease from Harvard Health Publications, Study confirms higher risk of heart disease among people with schizophrenia compared to general population from the Centre for Addition and Mental Health; New Studies on cancer and schizophrenia, depression and heart disease, trauma and autism from American College of Neuropsychopharmacology, Heart Disease A "Silent Killer" in Patients With Severe Mental Illness from Medical News Today, Research Update on Metabolic Syndrome (Including Diabetes, Heart-Attack & Stroke Risks) and Schizophrenia from Schizophrenia.com, and New Research on Schizophrenia and its Effect on Cardiovascular and Heart Disease from Schizophrenia.com.

The appellant submitted article summaries from a search on PubMed including Schizophrenia and increased risks of cardiovascular disease from the American Heart Journal, Cardiovascular disease and diabetes in people with severe mental illness position statement from the European Psychiatric Associate (EPA), supported by the European Associated for the Study of Diabetes (EASD) and the European Society of Cardiology (ESC) from European Psychiatry, Cardiovascular disease in patients with schizophrenia in Saskatchewan, Canada from the Journal of Clinical Psychiatry, and The Poor General Health of the Severely Mentally Ill: Impact of Schizophrenic Diagnosis from Community Mental Health Journal.  These submissions provide a summary, rather than the entire text of the publication.

The appellant has not been provided a VA medical opinion to determine whether the Veteran's service-connected schizophrenia was a substantially contributory cause of his death.  The Board is of the opinion that a medical opinion is warranted pursuant to the VA's duty to assist.  See 38 C.F.R. § 3.159 (c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).
Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all VA psychiatric treatment not currently in the claims folder, to include copies of all records from the Washington, DC VAMC prior to February [redacted], 2010.  All records received must be associated with the claims file.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  The appellant should be asked to provide information regarding the exact dates the Veteran received treatment from Dr. Mark Phillips in Bowie, Maryland, (see March 2014 Board Hearing), as well as any other private providers who treated the Veteran for his heart disease or schizophrenia.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.  

3.  Then, obtain a medical opinion from an appropriate VA examiner to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's schizophrenia was a principal or contributory cause of his death. The opinion should address whether schizophrenia was an immediate or underlying cause of death or whether schizophrenia contributed substantially or materially; that it combined to cause death or that it aided or lent assistance to the production of death.   In answering these questions, the examiner is asked to address the extensive medical literature (cited above) submitted by the appellant, regarding the connection between cardiovascular disease and schizophrenia.

The claims files must be reviewed and such noted in the medical opinion report.  A complete explanation must be given for all opinion and conclusions expressed.

4.  Then, the AOJ should adjudicate, on the merits, the issue of entitlement to service connection for the cause of the Veteran's death, for purposes of receiving Dependency and Indemnity Compensation (DIC).  If the determination remains adverse the appellant, the appellant and her representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




